NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



SARMEN KESHISHIAN,                              No.    15-70554

                Petitioner,                     Agency No. A071-750-125

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Sarmen Keshishian, a native of Iran and citizen of Germany, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184–85 (9th Cir. 2006). We deny the petition for review.

      1.     To support a claim of persecution by private actors, a petitioner must

show that the government is “unwilling or unable to control” those actors.

Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir. 2000) (internal quotation

marks omitted). Substantial evidence, including government reports, news articles,

and Keshishian’s testimony about the police response to his attacks, supports the

agency’s conclusion that Keshishian did not make that showing in this case. See

Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (“The evidence simply

does not compel the conclusion that the German government was unable or

unwilling to control those individuals harassing [the petitioner].”). Thus,

Keshishian’s asylum and withholding of removal claims fail.

      2.     Substantial evidence also supports the agency’s denial of CAT

protection because Keshishian failed to show that it “is more likely than not” he

will be tortured “by or . . . with the consent or acquiescence of [the government]” if

returned to Germany. Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009)

(internal quotation marks omitted).

      The temporary stay of removal remains in place until issuance of the


                                          2
mandate.

     PETITION FOR REVIEW DENIED.




                            3